DETAILED ACTION

1.	This office action is in response to 6/15/2021. Claims 1, 2, 4-10, 13-23 are allowed. Claims 1, 6-7, 16, 18-20, and 22 have been amended. Claims 3, and 11-12 have been cancelled.

Response to Arguments

a.        Applicant argues in substance that- Moreover, independent claims 1, 16 and 
19 include claim elements reciting an electronic device that is configured to: [provide], from the interface circuit, a request for location information of a controller for the electronic device, wherein the request is intended for a registrar device, external to the mesh network, at a predefined location in a network and comprises a manufacturer certificate that confirms an identity of the electronic device, and wherein communication associated with the registrar device is further associated with the other electronic device as an intermediary and uses the wireless communication without an authenticated session between the electronic device and the other electronic device; and [receive], at the interface circuit, the location information and a registrar certificate that confirms an identity of the registrar device, wherein the location information and the registrar certificate are associated with the registrar device. These elements are not shown in the claim language.
In response to applicants argument – Wang in view of Gurevich both illustrate 
a wireless mesh network in which the limitations of the claimed language are there with incorporated. As illustrated in the 103 rejection below, Wang teaches an electronic device, comprising: a node configured to couple to an antenna via a cell phone device comprising antenna which is illustrated in [Fig.1/item 16]. Wang further teaches the limitation “an interface circuit, coupled to the node, configured to communicate with another electronic device” via a network interconnecting multiple devices also illustrated in [Fig.1]. Wang teaches a discovery process in figure 4. It should also be noted that it is known in the art that a wireless mesh network refers to rich interconnection among devices or nodes. Wireless mesh networks often consist of mesh clients, mesh routers and gateways which interconnect within a network, therefore requiring some sort of a discovery process. Figure 6 and Figure 9a further detail the discovery process within a wireless mesh network between devices. 
However, upon further examination it has been determined that Wang in view of Gurevich does not explicitly disclose  “providing, from the interface circuit, a request for location information of a controller for the electronic device, wherein the request is intended for a registrar device, external to the mesh network, at a predefined location in a network and comprises a manufacturer certificate that confirms an identity of the electronic device, and wherein communication associated with the registrar device is further associated with the other electronic device as an intermediary and uses the wireless communication without an authenticated session between the electronic device and the other electronic 

Allowable Subject Matter

2.	Claims 1, 2, 4-10, 13-23 are allowed. Claims 1, 6-7, 16, 18-20, and 22 have been amended. Claims 3, and 11-12 have been cancelled.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art issued Pub.No. US 2011/0235627 A1 to WANG in view of in view of Patent No.: US 7,814,322 B2 to Gurevich et al (hereafter referenced as Gurevich) fails to teach or suggest “ providing, from the interface circuit, a request for location information of a controller for the electronic device, wherein the request is intended for a registrar device, external to the mesh network, at a predefined location in a network and comprises a manufacturer certificate that confirms an identity of the 
Wang in view of Gurevich simply offers system for dynamic information exchange on a mesh network in a vehicle in which an electronic device, comprises a node is configured to couple to an antenna via a cell phone device comprising antenna which is illustrated in  Fig.1/item 16. Wang in view of Gurevich further illustrates a mesh authentication application which discloses location information and distribution services where nodes validate each other’s certificates, but doesn’t offer “providing, from the interface circuit, a request for location information of a controller for the electronic device, wherein the request is intended for a registrar device, external to the mesh network, at a predefined location in a network and comprises a manufacturer certificate that confirms an identity of the electronic device, and wherein communication associated with the registrar device is further associated with the other electronic device as an intermediary and uses the wireless communication without an authenticated session between the electronic device and the other electronic device; receiving, at the interface circuit, the location information and a registrar certificate that confirms an identity of the registrar device, wherein the location information and the registrar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview placed by the examiner with Steven E. Supp on Nov 1, 2021.

The application has been amended as follows: 		

Claim 13, Line  1	delete--  The electronic device of claim 11  
					Insert--   The electronic device of claim 1 


Claim 14, Line  1	delete--  The electronic device of claim 11  
					Insert--   The electronic device of claim 1 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433